Citation Nr: 1146143	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-39 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for tinnitus, to include as secondary to 
service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from September 1969 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In March 2010, the Board determined that new and material evidence had been received to reopen the claims for service connection for bilateral hearing loss and tinnitus, and remanded the reopened claims on the merits for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a statement received in May 2007, the Veteran contended that he was treated for problems with his hearing in service at a hospital operated by Company C, 9th Medical Battalion while stationed at Headquarters with the 3rd Brigade, 9th Infantry Division in Tan An, Vietnam between June 1970 and September 1970.

In May 2010, the RO submitted a request to the National Personnel Records Center (NPRC) for active duty inpatient clinical records for the Veteran for hearing loss and tinnitus from January 1, 1970 to December 30, 1970 at Headquarters, 3rd Brigade, 9th Division.  In January 2011, the NPRC responded that there was no search possible based on the information furnished, as they needed the name or number of the hospital and the location where treated.

In June 2011, the RO submitted a new request to the NPRC for active duty inpatient clinical records for the Veteran for hearing loss and tinnitus from June 1, 1970 to September 30, 1970 at Company C, 9th Medical Bn, Tan An, Vietnam.  In August 2011, the NPRC responded that there was no listing on the master index for 9th Med Bn, or Tan An, VN.

The Veteran's service personnel records reflect that at the time of his alleged treatment between June 1970 and September 1970, he served in Vietnam with the following unit: Company A 99th Combat Sustainment Support Battalion (CoA99thCSSB), 3rd Brigade 9th Infantry Division (3dBde9thInfDiv).

The RO must submit a new records request to the NPRC specifying the Veteran's exact unit (CoA99thCSSB, 3dBde9thInfDiv) while in Tan An, Vietnam.

In a June 2010 statement, the Veteran stated that he had been fitted on March 29, 2006 for VA-provided hearing aids at the Audiology Clinic of the VA Medical Center in Dallas, Texas.

All VA treatment records must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Take the necessary steps to obtain any records from June 1970 through September 1970 for treatment received by the Veteran while he was serving in Tan An, Vietnam, with Company A 99th Combat Sustainment Support Battalion (CoA99thCSSB), 3rd Brigade 9th Infantry Division (3dBde9thInfDiv), and associate such records with the claim file.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.

2.  Obtain treatment records from the VA Health Care System in Dallas, Texas, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

3.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

